Response to After Final 
Applicant's arguments filed in the After-Final dated 4/21/2022 have been fully considered but they are not persuasive.
Applicant argue that their specification provides support for language of claim 1 that recites “the multi-curvature optical edge does not include any tangents parallel to the optical axis. The examiner has reviewed the cited PG Pub sections [0027 and 30]. The [0027] appears to discuss the radius of curvature and [0030] discusses that the device edge includes a plurality of tangentially-connected curved surfaces configured to mitigate positive dysphotopsia by redirecting or diffusing light incident on the multi-curvature optical edge away from a fovea of a patient. It is still unclear how the specification recites that there are no tangents parallel to the optical axis. Even if optical edge 112 is convexly curved, it would still appear to intersect with the curvature and it would appear that where the curve intersects with the optical surface there would be a point parallel to the optical axis at this intersection. 
The examiner notes that PG Pub [0049] applicant notes that figures are not drawn to scale. Thus, it would be difficult to rely on the figures for support of a limitation. Regarding figure 2 which applicant recites in their remarks, it is noted that PG Pub [0062] describes “As another example, one or more additional curved surfaces could additionally or alternatively be connected to the posterior optic surface 212 at a second end portion of the additional curved surfaces. Alternative embodiments may include a lens having an MCOE comprising any suitable number of curved surfaces tangentially connected between the anterior surface 206 and posterior surface 212”. Thus, if figure 2 can include any number of curved surfaces, it would appear that the addition of curves towards the posterior surface (212 or 312), eventually you will have tangent lines parallel to the optical axis.
Thus, it is unclear where support for the specific language “does not include any tangents parallel to the optical axis” is found in the specification to overcome the 35 USC 112 rejections. Additionally, Fig. 11D of Miller discloses a continuously curved/rounded surface. There is no ‘corner’ edge present, and therefore it would appear that there is no tangent parallel to the optical axis as applicant has indicated in the remarks. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIFFANY P SHIPMON/               Examiner, Art Unit 3774                                                                                                                                                                                         /Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774